ORDER
PER CURIAM.
John Wells appeals from the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. In his motion, Mr. Wells sought to vacate his convictions for burglary in the second degree, section 569.170, RSMo 2000, and stealing, section 570.030, RSMo 2000, and concurrent sentences of ten and seven years imprisonment, respectively. He claims on appeal that the motion court erred in denying his motion because trial counsel was ineffective for failing to make a motion requesting the trial judge to recuse himself from the case. The judgment of the motion court is affirmed. Rule 84.16(b).